DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgements
	Claims 1-5, 7-8, and 13-24 are indicated as allowable below.  Examiner’s amendments appear directly below.  Claims 9-10 are cancelled for being directed to a non-elected invention (election was made without traverse on 4/23/2021) and the other examiner’s amendments are made to correct obvious minor informalities.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 9-10 are cancelled.
On line 2 of claim 13, “the device” has been replaced by --the drug delivery device--.
On line 3 of claim 18, “a drug” has been replaced by --the drug--.
On line 2 of claim 19, “metal component has” is replaced by --at least one cut-out is--.
On line 2 of claim 19, “plastic component has” is replaced by --at least one protrusion is--.
On line 3 of claim 21, “parts” has been replaced by --part--.
On line 22 of claim 22, “a diameter” has been replaced by --the diameter--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to disclose or suggest a drug delivery device as is recited in claim 18.  In regard to the JP’ 651 patent, this reference only discloses a button and thus fails to disclose a drug delivery device as is recited in claim 18.  In regard to the Sanofi, Sanofi 2, and Judson combination, the examiner agrees with the applicant’s position (see page 7 of 9 of the Remarks) that these references “taken alone and in any proper combination, fail to disclose or render obvious “the metal component and the plastic component are rotationally coupled to one another, wherein the plastic component comprises at least one protrusion and the metal component comprises at least one cut out, wherein the at least one protrusion is received by the at least one cut-out for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783